In an action for goods sold and delivered and for other relief, the appeal is from so much of a judgment, entered after trial by the court without a jury, as adjudges that respondent recover of appellant $4,632.79. Judgment, insofar as appealed from, affirmed, with costs. No opinion. Nolan, P. J., Ughetta and Hallinan, JJ., concur; Murphy and Kleinfeld, JJ., dissent and vote to reverse the judgment insofar as appealed from and to dismiss the complaint insofar as it seeks to recover for goods sold and delivered, with the following memorandum: Respondent’s testimony that he did not know he was doing business with a corporation is utterly incredible. He frequently visited the corporation’s plant and must have seen there the name of the corporation, to which he was selling, prominently displayed. Exhibits C and D consist of 36 checks drawn to the respondent’s order by the corporation with its name clearly displayed in two places on each check. In the light of such proof, the judgment in favor of respondent for goods sold and delivered is untenable.